 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK
 ---------------------------------------------------------------------------x
 In Re:                                                                         Chapter 7

 RICK ALAN DAVIDSON,                                                            Case No. 19-11486 (DSJ)

                                     Debtor.
 ---------------------------------------------------------------------------x
 SALVATORE LAMONICA, Solely in His Capacity as
 Chapter 7 Trustee of the Estate of Rick Alan Davidson,

                                    Plaintiff,                                  Adv. Pro. No. 21-01126 (DSJ)

                  -against-

 AMERICAN EXPRESS COMPANY, AMERICAN
 EXPRESS TRAVEL RELATED SERVICES
 COMPANY, INC., AMERICAN EXPRESS
 CREDIT CORPORATION, AMERICAN
 EXPRESS NATIONAL BANK F/K/A
 AMERICAN EXPRESS CENTURION BANK AND
 SUCCESSOR BY MERGER TO AMERICAN
 EXPRESS BANK, FSB, and BELLATOUR, LLC,

                                    Defendants.

 ---------------------------------------------------------------------------x
                                          SCHEDULING ORDER

       The parties cannot amend this order by stipulation or otherwise, and the Court will
not amend it unless presented with (i) proof of cause beyond the control of the party seeking
amendment and (ii) timely application as soon as possible after the party seeking amendment
learns of the cause. FAILURE TO COMPLY WITH THIS ORDER MAY RESULT IN
DISMISSAL OR OTHER SANCTION. If delay or other act or omission of your adversary
may result in a sanction against you, it is incumbent on you to promptly bring this matter to
the Court for relief.

        It is hereby ORDERED as follows:

             1. All fact discovery shall be completed by February 10, 2022. In the event of a
                dispute over discovery, the parties’ counsel shall promptly confer to attempt in
                good faith to resolve the dispute. If, notwithstanding their good faith efforts to do
                so, they are unable to resolve a discovery issue, they shall promptly inform the
                Court by letter of the nature of the dispute and request a telephonic discovery
                conference. At the conference, the Court will ask the parties about their prior
                efforts to resolve the dispute.
        2. All expert discovery shall be completed by April 10, 2022. In the event of a dispute
           over discovery, the parties’ counsel shall promptly confer to attempt in good faith
           to resolve the dispute. If, notwithstanding their good faith efforts to do so, they are
           unable to resolve a discovery issue, they shall promptly inform the Court by letter
           of the nature of the dispute and request a telephonic discovery conference. At the
           conference, the Court will ask the parties about their prior efforts to resolve the
           dispute.

        3. Initial disclosures required under Rule 7026 of the Federal Rules of Bankruptcy
           Procedure shall be served by the parties on or before September 20, 2021.

        4. Either or both parties may seek leave under the Local Bankruptcy Rules to move
           for summary judgment under Fed. R. Bankr. P. 7056 after completion of discovery
           and before taking the steps set forth in paragraphs 5-8 below. If such request is
           granted, the parties shall schedule the adjourned pretrial conference to take place
           approximately one month after the scheduled hearing on summary judgment.

        5. The Court will hold a final pretrial conference on May 17, 2022 at 10:00 A.M.
           (unless a party has previously obtained permission under the Local Bankruptcy
           Rules to move for summary judgment, which motion shall be heard at that date and
           time), at which time the parties must be prepared to proceed to trial within two
           weeks.

        6. In advance of the final pretrial conference, the parties shall have conferred and used
           their best efforts to agree on a joint exhibit book and shall have identified any
           exhibits whose admissibility is not agreed.

        7. In addition, on or before two weeks before the final pretrial conference, the parties
           shall have exchanged proposed witness lists.

        8. On or before one week before the scheduled trial date, the parties shall (a) submit
           to chambers declarations under penalty of perjury or affidavits of their direct
           witnesses, who shall be present at trial for cross-examination and redirect, or have
           sought the Court’s permission to examine direct witnesses at trial and (b) submit to
           chambers the joint exhibit book referred to in paragraph 6 hereof. Nothing
           contained here shall preclude either party from seeking relief before the Court to
           modify this paragraph 8 to provide for live testimony of witnesses in lieu of
           declarations or affidavits of direct testimony.


Dated: New York, New York
       September 9, 2021
                                                  s/ David S. Jones
                                                HONORABLE DAVID S. JONES
                                                UNITED STATES BANKRUPTCY JUDGE
